El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Por escritura de 25 de febrero de 1927 ante el notario Joaquín Nazario de Figueroa, José Antonio Ortiz Padilla por su apoderado Ceferino Ortiz Periccbi agrupó una par-cela de terreno de diez cuerdas con otras dos de su pro-piedad, formando así una finca de 91 cuerdas que inscribió en el Registro de la Propiedad de San G-ermán.
Por escritura de 26 de septiembre de 1927 ante el notario E. López Acosta, sin haber tenido en cuenta la agrupación mencionada, segregó de la referida parcela de diez cuerdas un predio de terreno de siete cuerdas que vendió a Rafael A. Mora.
Posteriormente, por escritura de 18 de mayo de 1928 ante el notario E. López Acosta, José Antonio Ortiz Padilla constituyó hipoteca a favor del Federal Land Bank of Baltimore sobre el resto de la finca principal, mencionándose en la inscripción de dicha hipoteca que de la finca principal se habían segregado siete cuerdas vendidas a Rafael A. Mora, constituyéndose el gravamen hipotecario sobre las 84 cuerdas restantes, que mensuradas para el objeto de dicho préstamo resultaron ser solamente 78.93 cuerdas. En la escritura de hipoteca se describió el resto de la finca principal luego de verificada la segregación y se rectificó la cabida en la forma indicada. Posteriormente se canceló la hipoteca constituida a favor del Federal Land Bank of Baltimore.
*30El 7 de diciembre último Mora presentó sn escritura en el Registro de la Propiedad de San Germán, acompañándola de un Acta Aclaratoria que otorgaron el 15 de abril de 1933 el anterior dueño de la finca principal José Antonio Ortiz Padilla por su apoderado Ceferino Ortiz Pericchi, su actual dueño Juan Ortiz Padilla, y Rafael A. Mora, dueño de la finca de siete cuerdas segregada de la principal, en la que se exponen los hechos predichos y expresa Juan Ortiz Padilla su consentimiento para que la finca de siete cuerdas varias veces mencionada se inscriba “como porción segre-gada de la finca principal de 91 cuerdas.”
El Registrador de la Propiedad de San Germán denegó la inscripción, extendiendo al pie del documento la siguiente nota:
“Denegado el documento que precede, con vista de otro, por apa-recer de la inscripción segunda practicada al folio sesenta y seis del tomo ochenta y cinco de San Germán, finca número tres mil quinientos noventa y nueve, que’ la segregación de siete cuerdas vendidas a Rafael Mora se lrzo de la finca agrupada de noventa y una cuerdas, resultando de dicha inscripción y de la segregación y el acta aclara-toria que motivan esta denegatoria una confusión en cuanto a la men-cionada parcela de siete cuerdas, consistente dicha confusión en que st-’gún el Registro y los títulos presentados no se puede determinar si dicha segregación se hizo de la finca original de diez cuerdas o de la finca agrupada de noventa y una cuerdas, por lo que tomo en su lugar anotación preventiva por el término legal de cie’nto veinte días a favor del comprador de su derecho, al folio 156 del tomo 134 ele San Germán, finca Núm. 4709, anotación letra A. San Germán, a 22 de dihembre de 1939.”
Contra la transcrita nota interpuso Mora el presente recurso, que por moción de 22 del actual sometió sin alegato por aparecer claramente la cuestión levantada en los docu-mentos que acompañó al escrito solicitando la revocación de la nota.
En verdad no comprendemos cómo puede sostenerse la nota recurrida, especialmente en vista del acta aclaratoria de qtie se ha hecho referencia, la cual debió disipar cual-*31quier' duela que pudiera haber tenido el registrador sobre la confusión a que se refiere la predicha nota.

Procede revocar la nota recurrida e inscribir el docu-mento.